EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Mr. Ray Robertson on 24 February 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A product to prevent damage to and flooding of a motor vehicle in high water comprising:
a housing composed of a flexible water-resistant material configured to enclose and contain the motor vehicle in an enclosed configuration during high water conditions -resistant material further comprising a shape having oppositely facing side sections, a back section removably connecting the two side sections and a top section removably connected to the two side sections and the back section whereby these side, back and top sections define the housing that encloses the motor vehicle, said side, top and back sections of the housing having edges that are attachable, detachable and re-attachable
-resistant material, said floor surface positioned such that the motor vehicle [[will]] rests on said floor surface material in the enclosed configuration 
air tubes removably attached to one of an inside surface or an outside surface of each said side section and the top section configured to be inflated with air to provide structure and support for the flexible water-resistant material defining the housing that further protects the motor vehicle from physical damage from physical debris, wherein edges of said side, top and back sections of the housing are attached together as part of the housing and said air tubes are detachable and removable from the flexible water-resistant material

9. – 10. (canceled).

17. (currently amended) A product to prevent damage to and flooding of a motor vehicle in storm and high water comprising:
a housing composed of a flexible water-resistant material configured to enclose and contain the motor vehicle in an enclosed configuration during high water conditions -resistant material further comprising a shape having oppositely facing side sections, a back section removably connecting the two side sections and a top section removably connected to the two side sections and the back section whereby these side, back and top sections define the housing that encloses the motor vehicle, said side, top and back sections of the housing having -attachable
a floor surface material attached to said flexible water-resistant material, said floor surface positioned such that the motor vehicle [[will]] rests on said floor surface material in the enclosed configuration 
air tubes removably attached to one of an inside surface or an outside surface of each said side section and the top section configured to be inflated with air to define a housing structure -resistant material defining the housing, wherein edges of said side, top and back sections of the housing are attached together as part of the housing structure, said air tubes are detachable and removable from the flexible water-resistant materialconfigured to provide structural integrity to further provide protection to the motor vehicle from physical damage from flying solid objects and flying physical debris.

18. (currently amended) A method to prevent damage to and flooding of a motor vehicle in storm and high water comprising:
providing the product of claim 1;
assembling [[a]] the water-resistant housing the motor vehicle during said high water conditions 
said air tubes to the 
attaching an air source to the air tubes;[[:]]
inflating the attached air tubes such that when the air tubes are inflated [[a]] the housing structure is created that will provide support and structural integrity for the 
removing the air source and sealing an inlet through which air is supplied from the attached air source when air tubes are inflated;
verifying seal integrity of the connected sections 
positioning [[a]] the motor vehicle in the 
attaching and sealing a housing segment that seals an opening in the housing through which the motor vehicle [[was]] is positioned in the housing; and
verifying seals of the housing segment that seals the opening in the housing 

19. (currently amended) The method 
removing the motor vehicle positioned in the 
deflating air tubes attached to the 
disassembling the 
storing the 


providing the product of claim 17;
assembling the water-resistant housing to enclose the motor vehicle during said high water conditions;
attaching said air tubes to the housing, the air tubes capable of being inflated with air such that when inflated the housing structure is created that will provide support and structural integrity for the material forming the housing;
attaching an air source to the air tubes;
inflating the attached air tubes such that when the air tubes are inflated the housing structure is created that will provide support and structural integrity for the material forming the housing;
removing the air source and sealing an inlet through which air is supplied from the attached air source when air tubes are inflated;
verifying seal integrity of the connected sections forming the housing;
positioning the motor vehicle in the housing;
attaching and sealing a housing segment that seals an opening in the housing through which the motor vehicle is positioned in the housing; and
verifying seals of the housing segment that seals the opening in the housing.

21. (new) The method as described in claim 20, further comprising:
removing the motor vehicle positioned in the housing;
deflating air tubes attached to the housing;
disassembling the housing; and


The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a product to prevent damage to a motor vehicle having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635